Heydenfeldt, J., delivered the opinion of the Court.
Bryan, J., concurred.
The Court very properly refused to dissolve the injunction. There are several defendants, and only two have answered. The answer admits the grant through which the complainant claims ; the question as to the performance of conditions in the grant can only be made by the' grantor, and not by a mere naked trespasser. The question as to boundary is the only one which is to be determined, and until then, it is proper that complainant should be protected against the serious damage of having his trees cut down, especially as his bond will fully protect the defendants for any delay, if it should turn out that they have the right.
Order affirmed.